OPINION AND ORDER

The Respondent, Mark Raymond Marsh, whose last known address is Cynthiana, Kentucky, was admitted as a member of the Kentucky Bar Association by order of this Court entered May 1,1991.
On December 19,1997, Marsh was indicted in the Harrison Circuit Court for tampering with physical evidence with the intent to impair its availability. He was charged with destroying, concealing, removing and altering physical evidence which he believed was about to be produced or used in an official proceeding. Specifically, Marsh moved the corpse of Edward Whitaker and disposed of physical items of evidence that could have aided police in determining the cause of Mr. Whitaker’s death. On March 12,1998, a jury found Marsh guilty of the offense of Tampering with Physical Evidence, KRS 524.100, a Class D felony. On April 17, 1998, Marsh was sentenced to three years imprisonment.
*90SCR 3.166(l)provides that “[a]ny member of the Kentucky Bar Association who ... is convicted by a judge or jury of a felony as defined in KRS 500.080 shall be automatically suspended from the practice of law in this Commonwealth.” Such suspension is automatic and begins on the day following the finding of guilt or entry of judgment, whichever comes first. Therefore, as of March 12, 1998, Marsh was suspended from the practice of law in Kentucky, which suspension shall remain in effect until dissolved or superseded by an order from this Court.
As required by SCR 3.166(4), Marsh shall notify all clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. Marsh shall make arrangements to return all active files to his clients or new counsel and shall return all unearned attorney fees and client property to his clients and advise the Director of such arrangements.
Disciplinary proceedings against Marsh shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless Marsh resigns under terms of disbarment.
Wherefore, Mark Raymond Marsh, having been automatically suspended from the practice of law in the Commonwealth of Kentucky incident to his conviction for a felony offense, the request of the Kentucky Bar Association for entry of an order memorializing such suspension for the purpose of notice to all members of the legal profession and public is granted.
All concur.
ENTERED: May 21, 1998.
/s/Robert F, Stephens Chief Justice